IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                                MARCH 1998 SESSION        FILED
                                                           March 26, 1998

                                                          Cecil Crowson, Jr.
STATE OF TENNESSEE,                   )                   Appellate C ourt Clerk
                                      )
                    APPELLEE,         )
                                      )    No. 02-C-01-9707-CR-00247
                                      )
                                      )    Shelby County
v.                                    )
                                      )    Honorable W . Fred Axley, Judge
                                      )
                                      )    (Sentencing)
ANGIE M. HARRIS,                      )
                                      )
                   APPELLANT.         )



FOR THE APPELLANT:                         FOR THE APPELLEE:

Larry E. Fitzgerald                        John Knox Walkup
Attorney at Law                            Attorney General & Reporter
22 North Second Street, Suite 410          425 Fifth Avenue, North
Memphis, TN 38103                          Nashville, TN 37243-0497

                                           Janis L. Turner
                                           Counsel for the State
                                           425 Fifth Avenue, North
                                           Nashville, TN 37243-0493

                                           William L. Gibbons
                                           District Attorney General
                                           201 Poplar Avenue, Suite 3-01
                                           Memphis, TN 38103

                                           Johnny McFarland
                                           Assistant District Attorney General
                                           201 Poplar Avenue, Suite 3-01
                                           Memphis, TN 38103




OPINION FILED:_______________________________


AFFIRMED


Joe B. Jones, Presiding Judge
                                    OPINION


       The appellant, Angie M. Harris (defendant), entered pleas of guilty to two counts of

forgery, a Class E felony. The trial court, finding the defendant was a standard offender,

imposed a Range I sentence consisting of a $500 fine and confinement for one (1) year

in the Shelby County Correctional Center in each count pursuant to a plea agreement. The

trial court suspended all but thirty days of the defendant’s sentence and placed her on

probation for the balance of the sentence. The effective sentence imposed were fines

totaling $1,000 and confinement for one (1) year. In this court, the defendant contends

“the Trial Court erred in not granting the Defendant’s Petition for Suspended Sentence and

in failing to grant the Defendant probation [pursuant] to the Tennessee Criminal Sentencing

Reform Act of 1989.” After a thorough review of the record, the briefs submitted by the

parties, and the law governing the issue presented for review, it is the opinion of this court

that the judgment of the trial court should be affirmed.

       This court has conducted a de novo review of the record pursuant to Tenn. Code

Ann. § 40-35-401(d). When the trial court imposed sentence, the court said it considered

the defendant’s social history, attitude, nature and circumstances of the offenses, and her

candor in her testimony. The court found the defendant was less than candid. This finding

alone justified the sentence imposed by the trial court. See State v. Neeley, 678 S.W.2d

48 (Tenn. 1984).




.                                          ________________________________________
                                               JOE B. JONES, PRESIDING JUDGE


CONCUR:


______________________________________
         GARY R. WADE, JUDGE



______________________________________
        JERRY L. SMITH, JUDGE



                                              2